 Case: 1:18-cr-00036 Document #: 110 Filed: 04/04/19 Page 1 of 1 PageID #:1071

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                     Case No.: 1:18−cr−00036
                                                       Honorable Robert W. Gettleman
Jitesh Thakkar
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 4, 2019:


        MINUTE entry before the Honorable Robert W. Gettleman as to Jitesh Thakkar:
Motion hearing held on 4/4/2019. Oral argument held on defendant's motions. For the
reasons stated on the record, Jitesh Thakkar's motion for judgment of acquittal [105] is
granted in part and denied in part. The Court grants defendant's motion for judgment of
acquittal on Count 1 of the Indictment. The Court denies defendant's motion for judgment
of acquittal on Counts 2 and 3. In accordance with this ruling, the Court will not give the
Pinkerton jury instruction. Counts 2 and 3 will be given to the jury only on aiding and
abetting. Defendant Jitesh Thakkar's motion to preclude jury instruction on aiding and
abetting and for theory of defense instruction, or, in the alternative, for statute of
limitations instruction [106] is denied. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
